

Exhibit 10.2
 
[SanDisk Letterhead]


____________, 2008
 
_______________
_______________
_______________
 
Dear ___________:
 
As you may know, Section 409A of the Internal Revenue Code (“Section 409A”)
imposes new requirements on a wide range of nonqualified deferred compensation
arrangements.  Section 409A defines nonqualified deferred compensation
arrangements broadly to include stock options and other equity-based awards that
do not meet certain requirements set forth in the IRS regulations.  To the
extent these awards had not vested as of December 31, 2004 when Section 409A
went into effect, they may be subject to the requirements of Section
409A.  Failure to comply with Section 409A may result in severe penalties for
you under the tax law.
 
The purpose of this letter agreement is to amend the agreements that evidence
certain stock options granted to you by SanDisk Corporation (the “Company”) in a
manner intended to comply with Section 409A.  Specifically, certain of your
option grants include a “limited stock appreciation right” (the “Limited SAR”)
that would allow you to surrender your option for a cash payment if a “hostile
take-over” (as that term is defined in the applicable option plan) of the
Company occurs.  The Limited SAR provision may cause your options to be treated
as deferred compensation subject to Section 409A.
 
Below is a list of your outstanding option grants (your “Outstanding Options”)
that include the Limited SAR provision and had not vested as of December 31,
2004:
 
Date of Grant
(as indicated on your
award agreement)
 
Per-Share
Exercise Price
 
Total Number of
Shares Granted
 
Shares Not Vested
As of 12/31/04
               



By signing and returning this letter, you agree that, effective immediately,
your Outstanding Options are amended so that the Limited SAR provision will not
apply to the portion of your option that had not vested as of December 31,
2004.  This letter agreement does not modify any other terms of your Outstanding
Options.  In other words, the existing vesting schedule and other provisions of
your Outstanding Options will continue in effect.  This letter agreement also
does not modify any portion of your Outstanding Options that had vested as of
December 31, 2004.
 
This amendment is intended to help you avoid incurring tax penalties.  Please
note that you remain solely liable for your own tax liability with respect to
your Outstanding Options.
 
If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to
me.  Please contact me at [__________] if you have any questions.
 
Sincerely,
 
 

 
[Name]
[Title]
 
Acknowledged and Agreed:
 
 
By:           
           [Name]



--------------------------------------------------------------------------------